In an action to recover damages for personal injuries, plaintiff appeals, as limited by his brief, (1) from an order of the Supreme Court, Queens County, dated December 14, 1960, which denied his application for a preference under rule 9 of the Queens County Supreme Court Rules; and (2) from so much of an order of said court, dated September 18, 1961, made on reargument, as adhered to the original decision and denied the preference. Order dated September 18,1961, insofar as appealed from, affirmed, with $10 costs and disbursements. In our opinion, the record fails to establish any abuse of discretion in denying the preference. Appeal from order, dated December 14, 1960, dismissed. That order was superseded by the later order granting reargument. Kleinfeld, Acting P. J., Brennan, Hill, Rabin and Hopkins, JJ., concur.